Citation Nr: 1131665	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-09 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder injury.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an abdominal muscle injury with sexual dysfunction.

4.  Entitlement to service connection for a hamstring injury.

5.  Entitlement to service connection for a back injury.

6.  Entitlement to service connection for a chest injury.

7.  Entitlement to service connection for a neck condition.

8.  Entitlement to service connection for arthritis.

9. Whether new and material evidence has been submitted to reopen the claim of service connection for a right wrist injury.

10.  Entitlement to an evaluation in excess of 30 percent for the service-connected irritable bowel syndrome (IBS). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO.  

The Board notes that in the February 2007 rating decision the RO reclassified the service-connected esophagitis as IBS with recurrent esophagitis.  The RO assigned a 10 percent rating effective in April 2006.  As the veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In April 2007, the RO awarded an increased 30 percent rating for the service-connected IBS retroactive to April 2006.  While this is the maximum schedular rating under Diagnostic Code 7319; it is not the maximum available for other analogous disorders of the digestive system.  38 C.F.R. §§ 4.20, 4.114; Id.

The Veteran withdrew his request for personal hearing before the Board, and as such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e).

The Board notes the Veteran's representative claimed the February 2007 rating decision contained clear and unmistakable error (CUE); however, as the February 2007 rating decision is not yet final as it is in appellate status, his CUE claim is not ripe.  See 38 C.F.R. § 3.105(a).  

The claim for an evaluation in excess of 30 percent for the service-connected IBS and the matter of new and material evidence to reopen the claim of service connection for a right wrist injury are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran currently is not shown to have a left shoulder condition due to an injury or other event of his active service; nor are his lay assertions found to be credible for the purpose of establishing a continuity of symptomatology after service.  

3.  The Veteran currently is not shown to have tinnitus due to an injury or other event of his active service; nor are his lay assertions found to be credible for the purpose of establishing a continuity of symptomatology after service.  

4.  The Veteran currently is not shown to have a chest condition due to an injury or other event of his active service; nor are his lay assertions found to be credible for the purpose of establishing a continuity of symptomatology after service.  

5.  The Veteran currently is not shown to have an abdominal condition with sexual dysfunction due to an injury or other event of his active service; nor are his lay assertions found to be credible for the purpose of establishing a continuity of symptomatology after service.  

6.  The Veteran currently is not shown to have a back condition due to an injury or other event of his active service; nor are his lay assertions found to be credible for the purpose of establishing a continuity of symptomatology after service.  

7.  The Veteran currently is not shown to have a hamstring condition due to an injury or other event of his active service; nor are his lay assertions found to be credible for the purpose of establishing a continuity of symptomatology after service.  

8.  The Veteran is not shown to have manifested a neck condition in service or stenosis of the cervical spine for many years thereafter; a neck condition is not shown to be due to an injury or other event of his active service.  

9.  The Veteran currently is not shown to have arthritis, not including the neck, due to an injury or other event of his active service; nor are his lay assertions found to be credible for the purpose of establishing a continuity of symptomatology after service.  




CONCLUSIONS OF LAW

1.  The Veteran does not have a disability of the left shoulder due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The Veteran does not have a disability manifested by tinnitus due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131,5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  The Veteran does not have a disability of the chest due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131,5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  The Veteran does not have a disability of the abdomen with sexual dysfunction due to disease or injury that was incurred in or aggravated by active service.          38 U.S.C.A. §§ 1101, 1110, 1131,5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

5.  The Veteran does not have a disability of the back due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131,5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

6.  The Veteran does not have a disability of the hamstring due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131,5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

7.  The Veteran's disability manifested by stenosis of the cervical spine is not due to disease or injury that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131,5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claim for in correspondence sent to the Veteran in June 2006 and November 2006.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Notice pursuant to the Dingess decision was sent in June 2006.  The claims were last readjudicated in a January 2009 supplemental statement of the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service private medical records, lay statements, and reports of VA examination.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).


 Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Left Shoulder Injury

After careful consideration of all procurable and assembled data, the Board finds that service connection for a left shoulder injury is not warranted.  

In this regard, the service treatment records are wholly devoid of treatment or diagnoses regarding a left shoulder injury.  

Post-service, the Veteran has neither complained of nor been diagnosed with a left shoulder injury.  Notably, he did not report any problems with his left shoulder upon VA examination in January 1993, which was within a couple of months of his discharge.  

The private medical records were similarly negative.  A statement from MLB indicates that he saw a bar hit the Veteran in the upper chest near the left shoulder, but this was not confirmed by service treatment records, in fact quite the contrary, the Veteran had blunt trauma to the right upper chest near the shoulder. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with regard to the claim for a left shoulder injury.  38 C.F.R. § 3.303.

As there is no currently diagnosed left shoulder condition, service connection is not warranted.  Id.  

The Board is cognizant that the Veteran maintains that he suffers from left shoulder pain and that the Veteran is competent to report his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board cannot give great weight and credibility to the Veteran's account that he has residuals of a left shoulder injury, which is presumably related to service, as there are no complaints or findings for such in any service or post-service medical record.  

Moreover, on this record, a current left shoulder disability is not shown to have been diagnosed.   

A remand for a VA medical opinion is not necessary in order to decide the claim in this case because the record does not contain any evidence that the Veteran suffered a left shoulder injury, disease, or event in service or that he has a current diagnosis of a left shoulder condition or that the claimed condition may be associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

Although by the nature of filing his claim, the Veteran maintains having a left shoulder condition related to his military service, there is simply no medical evidence on file supporting his lay assertions.  

The Veteran's recent statements alone cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Moreover, the Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology in that he denied having any related complaints at the time of his separation from service.     

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Tinnitus

After careful consideration of all procurable and assembled data, the Board finds that service connection for tinnitus is not warranted.  

In this regard, while the Veteran had some noise exposure in service, the service treatment records are wholly devoid of treatment or diagnoses regarding tinnitus, to include upon audiograms performed in 1987 and 1991.  

Post-service, the Veteran has neither complained of or been diagnosed with tinnitus.  Notably, he did not report any problems with tinnitus upon VA audiological examination in January 1993, which was within a couple of months of his discharge.  

The private medical records were similarly negative.  In fact, the Veteran specifically denied tinnitus in October 2005 and November 2005.  

The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with regard to the claim for tinnitus.  38 C.F.R. § 3.303.

As there is no currently diagnosed tinnitus, service connection is clearly not warranted.  38 U.S.C.A. § 1131; see Degmetich, 104 F. 3d at 1332.

The Board is cognizant that the Veteran maintains that he suffers from ringing in his ears and that the Veteran is competent to report his symptoms.  However, the Board cannot give great weight and credibility to the Veteran's account that he has tinnitus, as his recent statements are not consistent with earlier statements made to the VA examiner within two months after his discharge from service and to his private medical providers in the course of treatment.  

Moreover, there are no complaints or findings of tinnitus in any service or post-service medical record.  Finally, on this record, a current tinnitus disability is not shown to have been diagnosed.   

A remand for a VA medical opinion is not necessary in order to decide the claim in this case because the record does not contain any evidence that the Veteran suffered from tinnitus in service or that he has a current diagnosis of tinnitus or that the claimed condition may be associated with service.  38 C.F.R. 38 C.F.R. 
§ 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.    

Although by the nature of filing his claim, the Veteran maintains having tinnitus related to his military service, there is simply no medical evidence on file supporting his lay assertions.  

The Veteran's recent statements alone cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu, 2 Vet. App. at 494-95.  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.    


Chest, Back, Abdominal, & Hamstring Injuries 

After careful consideration of all procurable and assembled data, the Board finds that service connection for chest, back, abdominal, and hamstring injuries is not warranted.  

The Veteran's service treatment records show that he complained of lower abdominal pain with nausea in September 1988.  He was diagnosed with dehydration.  

The Veteran reported blunt trauma to the right upper chest near the shoulder in 1990.  He was treated for a contusion.  The X-ray studies were negative for a fracture in April 1990 and June 1990.  Also in 1990, the Veteran complained of right hamstring pain.  He was playing soccer.  He was diagnosed with a possible pulled muscle.  

On another occasion, the Veteran complained of exercise related left thigh pain.  He was playing soccer and pulled a thigh muscle.  He was diagnosed with strain.  In August 1991, the Veteran reported chest and back pain after lifting batteries and ammunition.  He was diagnosed with musculoskeletal pain. 
 
The mere fact that the Veteran complained of abdominal, chest, back, and hamstring pain in service is not enough to establish that chronic conditions manifested during service.  See 38 C.F.R. § 3.303(b).   

Post-service, the Veteran is not shown to have complained of or been diagnosed with any residuals of chest, back, abdominal or hamstring injuries.  Notably, the Veteran did not report any such residuals during VA examination in January 1993, just two months after his discharge from service.  The chest x-ray studies taken in August 1995 were negative.

While there were some reports of atypical chest pain in March 2003 contained within private treatment records, no condition was diagnosed.  Further, the Veteran subsequently denied having chest pain, to include in August 2005 and November 2005.  

The evidence must show that the Veteran currently has the disabilities for which benefits are being claimed.  Such is not the case in the instant matter with regard to the claims for chest, back, hamstring and abdominal injuries.  38 C.F.R. § 3.303.

As there is no currently diagnosed residuals of chest, back, hamstring, or abdominal (with sexual dysfunction) injuries, service connection is not warranted.  38 U.S.C.A. § 1131; see Degmetich, 104 F. 3d at 1332.

The Board is cognizant that the Veteran maintains that he suffers from chest, back, hamstring, and abdominal pains and that the Veteran is competent to report his symptoms.  

However, the Board cannot give great weight and credibility to the Veteran's account that he has residuals the claimed injuries, as his recent statements are not consistent with earlier statements made to the VA examiner right after his discharge from service and to other medical providers.  

Moreover, there are no complaints or findings for residuals of chest, back, hamstring, or abdominal injuries in any post-service medical record.  There was the one isolated complaint of chest pain in 2003, but this was subsequently denied on more than one occasion thereafter. 

Finally, on this record, a current chest, back, abdominal, and hamstring disability is not shown to have been diagnosed.   

A remand for a VA medical opinion is not necessary in order to decide the claims in this case because the record does not contain any evidence that the Veteran suffered from a chronic chest, back, abdominal, or hamstring conditions in service or that he has a current diagnosis of a chest, back, abdominal (with sexual dysfunction), or hamstring condition or that the claimed conditions may be associated with service.  38 C.F.R. 38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.    

Although by the nature of filing his claims, the Veteran maintains having residuals of chest, back, abdominal, and hamstring injuries related to his military service, there is simply no medical evidence on file supporting his lay assertions.  

The Veteran's recent statements alone, as well as those of MLB, cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu, 2 Vet. App. at 494-95.  

In sum, the preponderance of the evidence is against the claims and the appeals involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.    


Neck Condition & Arthritis

After careful consideration of all procurable and assembled data, the Board finds that service connection for a neck condition and arthritis is not warranted.  

In this regard, the service treatment records are wholly devoid of treatment or diagnoses regarding a neck condition or arthritis.  GM, a buddy of the Veteran, indicated the Veteran got hurt when a duffle bag was thrown on his head and neck; this was not confirmed by the treatment records. 

Post-service, the Veteran did not report any neck complaints upon VA examination in January 1993, just two months after his discharge from service.  Similarly, there was no evidence of arthritis.  He first reported neck pain of a three year duration in 1998.  

There were no further complaints until  2003, when the first objective evidence of neuroforaminal stenosis of C4-5, C5-6, was found in February 2003.  This was clearly outside the one-year presumptive period for arthritis (the Veteran was discharged from service in 1992).  See 38 C.F.R. §§ 3.307, 3.309.  

As there is no currently diagnosed arthritis, other than the neck, service connection is clearly not warranted for generalized arthritis.  38 U.S.C.A. § 1131; see Degmetich, 104 F. 3d at 1332.

Despite evidence of stenosis of the cervical spine, there is no evidence of record to substantiate the critical second and third components of the Hickson inquiry, as enumerated hereinabove.  

First, there is a 11-year evidentiary gap between the end of the Veteran's period of active service and the earliest findings of stenosis of the cervical spine in 2003.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  

Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

Thus, the lack of any objective evidence of stenosis of cervical spine between the period of active military service ending in 1992 and the diagnoses in 2003 is itself evidence which tends to show that a neck condition did not have its onset in service or for many years thereafter.

Further, there is no probative medical evidence of record that the currently diagnosed stenosis of the cervical spine is related to an incident of the Veteran's military service.  In fact, the medical evidence tends to show that the Veteran began having neck problems in 1995, some three years after his discharge from service.

A remand for a VA medical opinion is not necessary in order to decide the claims in this case because the record does not contain any evidence that the Veteran suffered a neck injury, disease, or event in service or that the claimed condition may be associated with service.  38 C.F.R. 38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  Similarly, the record does not contain any evidence that the currently has arthritis, other than the neck, that may be associated with an injury, disease, or event of his military service.  Id.  

As noted, there was a prolonged period of time following the Veteran's service without complaint, treatment or diagnosis of a neck condition.  Also, as highlighted, there is some indication the Veteran began experiencing neck pain in 1995, three years after his discharge from service.   

Although by the nature of filing his claim, the Veteran maintains having a neck condition and arthritis related to his military service, there is simply no medical evidence on file supporting his lay assertions.  

His statements alone, as well as those of his buddy, cannot constitute competent evidence of a medical nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Moreover, his lay assertions are found not to be credible for the purpose of establishing a continuity of symptomatology after service because they are inconsistent with other information recorded in service or thereafter.  

Significantly, the service treatment records are negative for a neck condition or arthritis; the Veteran did not report any neck problems on VA examination in January 1993, and no arthritis was found; neck complaints were first manifested after service, with stenosis diagnosed  many years after service, without attribution to any event or incident in service.  Other than stenosis of the cervical spine, there is no evidence the Veteran has been diagnosed with arthritis. 

In sum, the preponderance of the evidence is against the claims, and the appeals must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361



ORDER

Service connection for a left shoulder injury is denied.

Service connection for tinnitus is denied.

Service connection for an abdominal muscle injury with sexual dysfunction is denied.

Service connection for a hamstring injury is denied.

Service connection for a back injury is denied.

Service connection for a chest injury is denied.

Service connection for a neck condition is denied.

Service connection for arthritis is denied.



REMAND

A preliminary review of the record reveals that additional development is necessary prior to a final adjudication of the merits of the Veteran's claim for an evaluation in excess of 30 percent for the service-connected IBS and whether new and material evidence has been submitted to reopen the claim of service connection for a right wrist injury.  

With regard to the claim for IBS, the Veteran maintains that his symptomatology has worsened since his last VA examination in March 2007.  BVA Transcript at 15.  


The Board is cognizant that the Veteran has been awarded the maximum schedular rating under Diagnostic Code 7319; however, it remains to be seen whether he meets the criteria for a higher rating under other analogous diagnostic codes pertaining to digestive disorders, notably colitis and/or impairment of sphincter control.  38 C.F.R. §§ 4.20, 4.114.

The Board cannot ascertain to what extent the IBS disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination in March 2007, over four years ago, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

With regard to the claim for a right wrist injury, considering the present posture of the case, a Remand is necessary in order for the RO to first comply with the notice requirements outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought (i.e. service connection).  

In that regard, the United States Court of Appeals for Veterans Claims (Court) noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Veteran contends that he still suffers from residuals of a right wrist injury.  The claim was previously denied in February 1993 on the basis that there were no residuals found upon current examination, i.e. no current disability.  

The failure to provide notice of what constitutes material evidence would generally be the type of error that has the natural effect of producing prejudice because it would constitute a failure to provide the Veteran notice of a key element of the evidence necessary to substantiate his claim to reopen.  Id. at 10.  

Without such notice, the Veteran is deprived of an opportunity to participate in the adjudication process because he did not know what evidence was needed to reopen his claim ( a current diagnosis of residuals of a right wrist injury).  Id.  

Accordingly, this case must be remanded to comply with the law as to development of the record.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO is directed to the specific development instructions delineated in the numbered paragraphs below.  

1. The RO will advise the Veteran of what evidence would substantiate his petition to reopen his claim of service connection for a right wrist injury, previously denied in a February 1993 rating decision.  Apart from other requirements applicable under VCAA, the RO will comply with the Kent ruling, and advise the Veteran of the evidence and information necessary to reopen and substantiate the claim.  The RO will also comply with any directives of the Veterans Benefits Administration and advise the claimant of the elements required to establish service connection found insufficient in the previous denial.  Note: the Veteran's claim was denied in February 1993 as there was no evidence of a current right wrist disability.  

2.  The RO should take appropriate steps to afford the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, to include providing new VA Forms, VA 21-4142, Authorization and Consent to Release Information to VA, if necessary.  The agency of original jurisdiction should take efforts to obtain any identified documents available.  All responses to the request for records must be clearly delineated in the claims folder.

3.  Thereafter, the Veteran should undergo an additional VA examination to determine the current severity of the service-connected IBS.  All indicated tests and studies should be performed, and all clinical findings should be reported in detail, to include, but not limited to: the number of attacks per year; whether the Veteran has malnutrition; the Veteran's health during remissions, if any; and whether the Veteran has fecal discharge, leakage, and/or frequent involuntary bowel movements.  

The claims file should be provided to the examiner for review in conjunction with the examination, together with a copy of this remand.  The examination report is to reflect whether such a review of the claims file was made.  Adequate reasons and bases for any opinion rendered must be provided.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  

The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the remaining claims, in light of all the evidence of record.  The readjudication of the claim for a higher evaluation should include specific consideration of whether a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is appropriate and whether assignment of a higher rating on an extra- schedular basis is warranted under 38 C.F.R. § 3.321(b)(1).  Hart v. Mansfield, 21 Vet. App. 505 (2007).   If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


